Opinion issued August 9, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00438-CV



STANLEY RUSSELL COLEMAN, Appellant

V.

LYNN A. REVAK, REVAK TURBOMACHINERY SERVICES, INC.,
REVAK ENTERPRISES, INC., L-MART INTERNATIONAL
CORPORATION, REVAK CONTROLS CORPORATION, TURBO
STORAGE SERVICE COMPANY, AND REVAK ENERGY INC., Appellees



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 0635477



MEMORANDUM OPINION

	Because no timely notice of appeal has been filed, the Court will dismiss this
appeal for want of jurisdiction. See Tex. R. App. P. 26.1 (stating filing deadlines for
notices of appeal), 42.3 (allowing involuntary dismissal of appeal after giving ten
days notice); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
	It is so ORDERED.
 PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.